DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 1, 2, and 4 through 8 are allowed.
 The following is an examiner’s statement of reasons for allowance:  
   A micro detector, comprising:
a substrate;
a fin structure located on the substrate;
a floating gate located on the substrate, wherein the floating gate is vertically and crossly arranged with the fin structure;
a sensing gate located at one side of the fin structure;
a reading gate located at the other side of the fin structure; a connecting contact; and
an energy sensing film connected with the sensing gate via the connecting contact, wherein the energy sensing film is spaced apart from the sensing gate in a vertical direction, the vertical direction being substantially along a direction normal to an upper surface of the energy sensing film, the connecting contact has a length along the vertical direction, the connecting contact extends between the energy sensing film and the sensing gate and interconnects the energy sensing film and the sensing gate, and the energy sensing film is a single piece and comprises an open end that is spaced apart from the reading gate in the vertical direction;
.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/D.J.G/Examiner, Art Unit 2817        

/BRADLEY SMITH/Primary Examiner, Art Unit 2817